In an action to recover damages for alleged conspiracy, appellants’ attorney returned respondents’ notice of motion to examine appellants before trial, because the notice stated that the motion was returnable in the Municipal Court instead of in the Supreme Court, where the action was pending. Appellants did not appear on the return day, and the motion was granted by default. Appellants’ motion to open the default was denied on the ground that the default was deliberate. Order affirmed, with $10 costs and disbursements; the examination to proceed within five days after the entry of the order hereon. No opinion. Carswell, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ., concur.